Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 1 of 19 PageID #: 4
                                                                                Electronically Filed - St Louis County - May 05, 2021 - 11:55 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 2 of 19 PageID #: 5
              Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 3 of 19 PageID #: 6

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC01828
 JOSEPH SHOCKLEE DUEKER
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KAREN GRACE                                                    JOHN FRANCIS GARVEY JR
                                                                8235 FORSYTH BLVD
                                                                STE 1100
                                                          vs.   ST LOUIS, MO 63105
 Defendant/Respondent:                                          Court Address:
 CLUB FITNESS, INC.                                             ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Other Tort                                                  CLAYTON, MO 63105                                                    (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: CLUB FITNESS, INC.
                                      Alias:
  3701 N SAINT PETERS PARKWAY
  SUITE A
  ST. PETERS, MO 63376

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        23-APR-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3571        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 4 of 19 PageID #: 7
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3571    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 5 of 19 PageID #: 8
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3571   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 6 of 19 PageID #: 9
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-3571   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
          Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 7 of 19 PageID #: 10




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
                                                                                                                                 Electronically Filed - St Louis County - April 23, 2021 - 02:39 PM
                Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 8 of 19 PageID #: 11

In the
CIRCUIT COURT                                                                                ┌                               ┐
                                                                                                     For File Stamp Only
Of St. Louis County, Missouri
                                                       April 23, 2021
                                                      _________________________
 KAREN GRACE
__________________________________________            Date
Plaintiff/Petitioner
                                                       21SL-CC01828
                                                      _________________________
                                                      Case Number
vs.
                                                      _________________________
 CLUB FITNESS, INC.
__________________________________________            Division

                                                                                             └                               ┘
Defendant/Respondent




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   Plaintiff Karen Grace                                   pursuant
                                            Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         John Houseman, M.D., Captured Investigative Agency, PO Box 50341, Clayton, MO 63105
        Name of Process Server                      Address                                                      Telephone

        ___________________________________________________________________________
                                                                       (314)392-3205
        Name of Process Server                      Address or in the Alternative                                Telephone

        ___________________________________________________________________________
        Name of Process Server                      Address or in the Alternative                                Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                    SERVE:
         Officer or Director of Club Fitness, Inc.
        ____________________________________________              ____________________________________________
        Name                                                      Name
         3701 N Saint Peters Pkwy, Ste. A
        ____________________________________________              ____________________________________________
        Address                                                   Address
         St. Peters, MO 63376
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        SERVE:                                                    SERVE:
        ____________________________________________              ____________________________________________
        Name                                                      Name
        ____________________________________________              ____________________________________________
        Address                                                   Address
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                              /s/John F. Garvey
                                                                  ___________________________________________
                                                                  Signature of Attorney/Plaintiff/Petitioner
                                                                   35879
                                                                  ___________________________________________
        By ________________________________________               Bar No.
            Deputy Clerk                                           8235 Forsyth, Ste. 1100, Clayton, MO
                                                                  ___________________________________________
                                                                  Address
        ___________________________________________                (314) 725-7700                   (314) 678-3401
                                                                  ___________________________________________
        Date                                                      Phone No.                                   Fax No.


        CCADM62-WS         Rev. 07/19
                                                                                     Electronically Filed - St Louis County - April 23, 2021 - 02:39 PM
    Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 9 of 19 PageID #: 12


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                                                     Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 10 of 19 PageID #: 13
                                                                              21SL-CC01828

               IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS
                              STATE OF MISSOURI


 KAREN GRACE                                     )
 1516 Voltaire Drive                             )
 St. Louis, MO 63146                             )
                                                 )    CASE NO.
                        Plaintiff,               )
 VS.                                             )    JURY TRIAL DEMANDED
                                                 )
                                                 )
 CLUB FITNESS, INC.                              )
 Serve: Any Officer or Director                  )
        3701 N Saint Peters Pkwy Ste A           )
        Saint Peters, MO 63376                   )
                                                 )
                        Defendant.               )

                                CLASS ACTION COMPLAINT

       Plaintiff Karen Grace (hereinafter “Ms. Grace” or “Plaintiff”), on behalf of herself and

the proposed class defined below, brings this action against Club Fitness, Inc. (“Club Fitness” or

“Defendant”), to secure redress for Defendant’s violations of the do-not-call rules of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

                                     NATURE OF THE ACTION

               Advancements in telephone dialing technology by the 1980s and 90s made

reaching a large number of consumers by telephone easier and more cost-effective. However,

this technology has also brought with it an onslaught of unsolicited robocalls that intrude on

individual privacy and waste consumer time and money. As a result, the federal government and

numerous states have enacted legislation to combat these widespread telecommunications

abuses. As Congress recognized:

               Many customers are outraged over the proliferation of intrusive,
               nuisance calls to their homes…. Banning such automated or
               prerecorded telephone calls to the home, except when the receiving

                                                 1
                                                                                                       Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 11 of 19 PageID #: 14




               party consents to receiving the call or when such calls are necessary
               in an emergency situation affecting the health and safety of the
               consumer, is the only effective means of protecting telephone
               consumers from this nuisance and privacy invasion.

Pub. L. No. 102-243, 105 Stat. 2394 § 2(6, 12) (1991).

               As is relevant here, the Telephone Consumer Protection Act of 1991, known as

the TCPA, generally prohibits robocalls to cell phones and home phones.” Barr v. Am. Ass'n of

Political Consultants, No. 19-631, 2020 U.S. LEXIS 3544, at *5 (July 6, 2020).

               Plaintiff files this class action complaint on behalf of herself and others similarly

situated, seeking relief from Defendant’s illegal calling practices.

                                          THE PARTIES

               Plaintiff Karen Grace is a natural person who resides in St. Louis County,

Missouri.

               Defendant Club Fitness, Inc. is a Missouri corporation with a principal place of

business at 3701 N. St. Peters Parkway, Suite A, St. Peters, Missouri 63376.

                                 JURISDICTION AND VENUE

               This court is vested with subject-matter jurisdiction pursuant to Mo. Stat.

§ 478.070.

               This Court has personal jurisdiction over Club Fitness as it provides services in

Missouri and makes telemarketing calls into Missouri.

               Venue is proper in this Court pursuant to MO Stat. § 508.010 because Plaintiff

was first injured in the county of St. Louis since that is where she received the telemarketing call

at issue.




                                                  2
                                                                                                                  Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 12 of 19 PageID #: 15




                                         TCPA BACKGROUND

A.      The TCPA Prohibits Automated Telemarketing Calls

                 In 1991, Congress enacted the TCPA1 in response to a growing number of

consumer complaints regarding certain telemarketing practices.

                 Specifically, the TCPA makes it unlawful to make any call (other than a call made

for emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice to any telephone number

assigned to a cellular telephone service or that is charged per the call. See 47 U.S.C.

§ 227(b)(1)(A)(iii).

                 The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).

                 According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

                 The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).




1
 Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991), codified at 47 U.S.C. §
227 (TCPA). The TCPA amended Title II of the Communications Act of 1934, 47 U.S.C. § 201 et seq.

                                                       3
                                                                                                         Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 13 of 19 PageID #: 16




                In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

                [A] consumer’s written consent to receive telemarketing robocalls
                must be signed and be sufficient to show that the consumer: (1)
                received “clear and conspicuous disclosure” of the consequences of
                providing the requested consent, i.e., that the consumer will receive
                future calls that deliver prerecorded messages by or on behalf of a
                specific seller; and (2) having received this information, agrees
                unambiguously to receive such calls at a telephone number the
                consumer designates.[] In addition, the written agreement must be
                obtained “without requiring, directly or indirectly, that the
                agreement be executed as a condition of purchasing any good or
                service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

                                   FACTUAL ALLEGATIONS

A.      Factual Allegations Regarding Defendant

                Club Fitness is a gym with 19 locations in the St. Louis area.

                One of Club Fitness’s telephone numbers is (636) 717-2582. See

https://www.clubfitness.us/location/fenton/ (last visited April 15, 2021).

                One of Club Fitness’s strategies for marketing its services includes the use of pre-

recorded telephone solicitation calls.

                Recipients of these telephone solicitation calls, including Plaintiff, did not consent

to receive such calls.

B.      Factual Allegations Regarding Plaintiff

                Plaintiff is, and at all times mentioned herein was, a “person” as defined by

47 U.S.C. § 153(39).



                                                  4
                                                                                                     Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 14 of 19 PageID #: 17




                Plaintiff’s telephone number, (314) 504-XXXX, is a cellular telephone number

used for personal, residential purposes.

                Plaintiff’s telephone number, (314) 504-XXXX, is a non-commercial telephone

number not associated with any business.

                On December 11, 2020, Plaintiff received a pre-recorded telemarketing call from

Club Fitness.

                The pre-recorded message stated, “Hey its Joe down here at the Club Fitness in

Fenton. I saw you checked us out online so was just calling to see if you maybe wanted to stop

by today and check out everything we have to offer. Just give me a call back when you can and

I’ll talk to you soon. Bye bye.”

                The caller ID stated “Club Fitness FE.”

                Plaintiff was not, and had never been, interested in Club Fitness’s services.

                Plaintiff never visited Club Fitness’s website.

                Furthermore, Plaintiff had never been a customer of Club Fitness and never

consented to receive calls from Club Fitness.

                Plaintiff was so bothered by the pre-recorded telemarketing call she received from

Club Fitness that she reported the call to both the Federal Communications Commission and the

Missouri Attorney General’s Office.

                Plaintiff and other individuals who received these calls suffered an invasion of

privacy and were harassed by the conduct of Defendant.

                                     CLASS ALLEGATIONS

                Pursuant to Missouri Court Rule of Civil Procedure 52.08, Plaintiff brings this

class action on behalf of herself and the following proposed Class (the “Class”):



                                                  5
                                                                                                    Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 15 of 19 PageID #: 18




               All non-customers of Club Fitness in the United States to whom
               Club Fitness or someone on its behalf initiated a call using the same
               or similar recorded message used to contact Plaintiff on or after the
               date four years prior to the filing of this action.

               The following people are excluded from the Class: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendant, Defendant’s

subsidiaries, parents, successors, predecessors, affiliated entities, and any entity in which the

Defendant or its parent has a controlling interest, and their current or former officers and

directors; (3) persons who properly execute and file a timely request for exclusion from the

Class; (4) persons whose claims in this matter have been finally adjudicated on the merits or

otherwise released; (5) Plaintiff’s counsel and Defendant’s counsel; and (6) the legal

representatives, successors, and assigns of any such excluded persons.

               Plaintiff and members of the Class satisfy the numerosity, commonality,

typicality, adequacy, and predominance prerequisites for suing as representative parties pursuant

to Rule 52.08(a).

               Numerosity: The exact number of Class members is unknown but based on the

en masse nature of telemarketing is believed to be at least hundreds of persons at this time, and

individual joinder in this case is impracticable. Class members can be easily identified through

Defendant’s records, or those of its agents.

               Typicality: Plaintiff’s claims are typical of the claims of other Class members in

that Plaintiff, and Class members, sustained damages arising out of Defendant’s telemarketing

calls and Class members sustained similar injuries and damages as a result of Defendant’s

uniform illegal conduct.

               Adequacy: Plaintiff will fairly and adequately represent and protect the interests

of the Class and has retained counsel competent and experienced in complex class actions to

                                                  6
                                                                                                          Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 16 of 19 PageID #: 19




vigorously prosecute this action on behalf of the Class. Plaintiff has no interests that conflict

with, or are antagonistic to those of, the Class, and Defendant has no defenses unique to Plaintiff.

                  Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and members of the Class, and those questions predominate

over any questions that may affect individual members of the Class. Common questions for the

Class include, but are not necessarily limited to, the following:

                  a.     Whether Club Fitness obtained prior express written consent to make the

calls at issue;

                  b.     Whether Club Fitness used pre-recorded messages to make calls;

                  c.     Whether Club Fitness should be held liable for violations on its behalf;

and

                  d.     Damages, including whether any violations were performed willfully or

knowingly, such that Plaintiff and the other Class members are entitled to treble damages under

47 U.S.C. § 227(b)(3).

                  Superiority: Class action treatment is superior to the alternatives for the fair and

efficient adjudication of the controversy alleged herein. Such treatment will permit a large

number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the duplication of effort and expense that numerous

individual actions would entail. There are hundreds of Class members of each Class, such that

joinder of all members is impracticable.

        2.        In addition to satisfying the prerequisites of Rule 52.08(a), Plaintiff satisfies the

requirements for maintaining a class action under Rule 52.08(b) because:




                                                    7
                                                                                                      Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 17 of 19 PageID #: 20




               a.      The prosecution of separate actions by the individual Class members

would create a risk of inconsistent or varying adjudication which would establish incompatible

standards of conduct for Defendant;

               b.      The prosecution of separate actions by individual Class members would

create a risk of adjudications with respect to them which would, as a practical matter, be

dispositive of the interests of other Class members not parties to the adjudications, or

substantially impair or impede their ability to protect their interests;

               c.      Defendant has acted or refused to act on grounds that apply generally to

the proposed Class, thereby making final injunctive relief or declaratory relief herein appropriate

with respect to the proposed Class as a whole; and

               d.      Questions of law or fact common to the members of the Class predominate

over any questions affecting only individual members, and that a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

                                             COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227
                              (On Behalf of Plaintiff and the Class)

               Plaintiff realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

               It is a violation of the TCPA to initiate any call with a pre-recorded message to a

cellular telephone.

               Defendant and/or its affiliates, agents, and/or other persons or entities acting on

Defendant’s behalf violated the TCPA by making calls, except for emergency purposes, and

delivering pre-recorded messages to the cellular telephone numbers of Plaintiff and members of

the Class.



                                                   8
                                                                                                  Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 18 of 19 PageID #: 21




               These violations were willful or knowing.

               As a result of Defendant and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, Plaintiff and members of the

Class are each entitled to an injunction and up to $500 in damages for each such violation.

47 U.S.C. § 227(b)(3).

               Because such violations were willful or knowing, the Court should treble the

amount of statutory damages, pursuant to 47 U.S.C. § 227(b)(3).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully requests

that the Court enter judgment against Defendant for:

       A.      Certification of the Class as alleged herein;

       B.      Appointment of Plaintiff as representative of the Class;

       C.      Appointment of the undersigned as counsel for the Class;

       D.      Damages to Plaintiff and members of the Class pursuant to 47 U.S.C. § 227(b)(3);

       E.      Injunctive relief for Plaintiff and members of the Class preventing Defendant

from making calls using pre-recorded messages;

       F.      Attorneys’ fees and costs, as permitted by law; and

       G.      Such other or further relief as the Court deems just and proper.




                                                 9
                                                                                              Electronically Filed - St Louis County - April 23, 2021 - 10:52 AM
Case: 4:21-cv-00623-JAR Doc. #: 1-1 Filed: 05/28/21 Page: 19 of 19 PageID #: 22




                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury.

Dated: April 23, 2021                        Respectfully submitted,

                                             By: /s/ John F. Garvey
                                                John F. Garvey #35879
                                                CAREY DANIS & LOWE
                                                8235 Forsyth, Suite 1100
                                                St. Louis, Missouri 63105
                                                Telephone: (314) 725-7700
                                                Facsimile: (314) 678-3401
                                                jgarvey@careydanis.com

                                                    Samuel J. Strauss*
                                                    TURKE & STRAUSS LLP
                                                    613 Williamson Street #201
                                                    Madison, WI 53703
                                                    Telephone: (608) 237-1775
                                                    Facsimile: (608) 509-4423
                                                    sam@turkestrauss.com

                                                    Anthony Paronich*
                                                    PARONICH LAW, P.C.
                                                    350 Lincoln Street, Suite 2400
                                                    Hingham, Massachusetts 02043
                                                    Telephone: (617) 485-0018
                                                    Facsimile: (508) 318-8100
                                                    anthony@paronichlaw.com

                                                    *Motions for Admission to be filed

                                             Attorneys for Plaintiff and the Proposed Class


                                 CERTIFICATE OF FILING

        The undersigned hereby certifies that the foregoing Class Action Complaint has been
filed using the Court's electronic case filing system on this 23rd day of April, 2021.

                                                        /s/ John F. Garvey




                                                   10
